DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 15 June 2022 have been fully considered but they are moot in light of the new ground of rejection.
By the amendment filed 15 June 2022, claims 1, 4, 8, 111, 15, and 18 are amended; claims 6, 13, and 20 are canceled; claims 21-23 are added.
Claims 1-5, 7-12, 14-19, and 21-23 are pending.
Claims 1-5, 7-12, 14-19, and 21-23 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Y., Kamite, Y., NTT Communications, Dhody, D., Palleti, R., Huawei Technologies, “Make-Before-Break (MBB) MPLS-TE LSP restoration and reoptimization procedure using Stateful Path Computation Element (PCE); draft-tanaka-pce-stateful-pce-mbb-04.txt”, no. 4, 27 June 2017, pages 1-17, XP015120382 (https://tools.ietf.org/id/draft-tanaka-pce-stateful-pce-mbb-04.html), as recited in the IDS, hereinafter “Tanaka”, in view of Vasseur (US Pub. 2007/0133406), and further in view of Zhang et al (US Pub. 2013/0058324).

Regarding claim 1, Tanaka discloses a sharing network resources communication method implemented by a first network apparatus (title, Make-Before-Break (MBB) Multiprotocol Label Switching (MPLS) Traffic Engineering Label Switched Paths (TE LSP) restoration and reoptimization procedure using Stateful Path Computation Element (PCE)), wherein the sharing network resources communication method comprises: 
receiving a first packet from a second network apparatus, wherein the first packet comprises an association object and path information (fig. 3, PCC receiving PCUpd from PCE; sec. 5.2, Explicit MBB Mode; sec. 5.2.2, PCC receives a PCUpd message with T flag (in TRIAL-LSP TLV) set to 1, in a ASSOCIATION Object from a PCE; included is also explicit route object ERO Obj = a-c-b), and wherein the association object comprises an association type … (fig. 3, Pcupd having ASSOC Object which includes Assoc-Type);
determining a first label switched path (LSP) according to the association object (fig. 3, ASSOC Object with Assoc-ID=G1; sec. 5.2.2, working LSP (PLSP-ID P1, Tunnel ID T1, LSP-ID old, ERO Ingress-a-b-Egress)); and 
creating a second LSP according to the path information (fig. 3; sec. 5.2.2, Figure 3 illustrates an example, … trial LSP (PLSP-ID P1, Tunnel ID T1, LSP-ID new, ERO Ingress-a-c-b-Egress) …,
wherein the second LSP shares network resources allocated to the first LSP (sec. 5.2.2, When a new trial LSP was signaled successfully, the PCC sends a PCRpt message toward the PCE to notify the result. The PCRpt message from the PCC MUST have the LSP object with LSP-IDENTIFIERS TLV that indicates RSVP-TE Tunnel ID and LSP ID the PCC has just established).

Tanaka does not specifically disclose wherein the first LSP and the second LSP have different ingress nodes or egress nodes. However, Vasseur from an analogous art discloses this limitation (fig. 8, TE-LSP including PE 1 and PE 3; fig. 10, TE-LSP including PE2 and PE3; fig. 11, element 1125, PCE computes a best CE-CE path, e.g., including PCE based constraints to destination CE from source CE (i.e., including other available ingress PEs); para. 58, LSP or TE-LSP (Traffic Engineering); para. 77, the PCE computes the best CE-CE path from any attached PE (PE1 or PE2); para. 79, the PCE computes a best CE-CE path from the source CE that may traverse any available ingress PE (e.g., PE1 or PE2)). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Vasseur in the system of Tanaka in order to prevent excess signaling to compute the best CE-CE path that includes any available ingress PE (Vasseur, para. 78).
Although Tanaka discloses wherein the association object comprises an association type as recited above, Tanaka does not specifically disclose Tanaka does not specifically disclose an association type indicating resource sharing. However Zhang from an analogous art discloses an assocation type indicating resource sharing (para. 42, the association type of an association object includes recovery and resource sharing). (Furthermore, Vasseur discloses, see fig. 11, element 1125; para. 79, the PCE computes a best CE-CE path that meets additional PCE-based constraints, such as diversity, load sharing, etc.) Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Zhang in the system of Tanaka and Vasseur in order to simplify the process for associating the bidirectional LSP and increase efficiency (Zhang, para. 22).

Regarding claim 2, Tanaka further discloses wherein prior to receiving the first packet, the sharing network resources communication method further comprises:
receiving a second packet from the second network apparatus (fig. 2, PCC receiving PCUpd from PCE; sec. 5.2.1), wherein the second packet comprises the association object and an identifier indicating the first LSP (fig. 2, ASSOC Object, LSP Object, PLSP-ID=P1; sec. 5.2.1), and wherein the second packet indicates the first LSP is associated with the association object (fig. 2, PCUpd; sec. 5.2.1).

Regarding claims 3, Vasseur in view of Tanaka further discloses wherein the first LSP and the second LSP have different ingress nodes and egress nodes (fig. 11, element 1125; para. 79). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Vasseur in the system of Tanaka in order to prevent excess signaling to compute the best CE-CE path that includes any available ingress PE (Vasseur, para. 78).

Regarding claim 4, Tanaka further discloses wherein the second packet is a path computation update message or a path computation report message (fig. 2, PCUpd; sec. 5.2.1).

Regarding claim 5, Tanaka further discloses wherein the first packet is a path computation initiate message (fig. 3, PCC receiving PCInitiate from PCE; sec. 5.2.2).

Regarding claim 7, Tanaka further discloses wherein the first packet is a path computation element protocol (PCEP) message (fig. 3, PCInitiate/PCUpd; sec. 1, PCEP enables communication between a PCC and a PCE).

Regarding claim 8, discloses a first network apparatus for sharing network resources, comprising: 
a processor (fig. 3, PCC); and 
a memory coupled to the processor and storing instructions that (fig. 3, PCC), when executed by the processor, cause the first network apparatus to be configured to:
receive, from a second network apparatus, a first packet comprising an association object and path information (fig. 3; sec. 5.2.2); 
determine a first label switched path (LSP) according to the association object (fig. 3; sec. 5.2.2); and 
create a second LSP according to the path information, wherein the second LSP shares network resources allocated to the first LSP (fig. 3; sec. 5.2.2).

Claims 9-12 and 14 recite substantially identical subject matter as recited in claims 2-5 and 7, respectively, and are thus similarly rejected.

Regarding claim 15, discloses a second network apparatus for sharing network resources, comprising: 
a processor (fig. 3, PCE); and 
a memory coupled to the processor (fig. 3, PCE) and storing instructions that, when executed by the processor, cause the second network apparatus to be configured to send a first packet comprising an association object and path information to a first network apparatus, wherein the first packet instructs the first network apparatus to determine a first label switched path (LSP) according to the association object and to create a second LSP according to the path information, wherein the second LSP shares network resources allocated to the first LSP (fig. 3; sec. 5.2.2).

Claims 16-19 recite substantially identical subject matter as recited in claims 2-5, respectively, and are thus similarly rejected.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Vasseur and Zhang et al, and further in view of Zhao et al (US Pub. 2015/0103844).
Regarding claim 21-23, the combination of Tanaka, Vasseur and Zhang does not specifically disclose wherein the second packet is a path computation report message. However Zhao from an analogous art discloses using the path computation report message from the PCC to the PCE as part of LSP setup (fig. 9; para. 55). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Zhao in the system of Tanaka, Vasseur, and Zhang in order to set up LSP for routing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468